PER CURIAM.
Defendant was convicted by a jury of second degree murder, first degree robbery, and two counts of armed criminal action. He was sentenced to forty-five years in the Department of Corrections.
*790On appeal, he raises two plain error points concerning the State’s closing argument. Plain errors may be considered “when the court finds that manifest injustice or miscarriage of justice has resulted therefrom.” Rule 30.20.
Here, the evidence of defendant’s guilt was overwhelming. Defendant testified that he went to victim’s house intending to rob him.He admitted he was guilty of robbery and armed criminal action. He told the jury how he wrapped the victim’s hands with a phone cord and handed his accomplice the loaded murder weapon. He said, “The thought crossed my mind that he might shoot him. I just hoped that he didn’t.” No manifest injustice or a miscarriage of justice occurred.
No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). The trial court’s, judgment is affirmed.